DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed March 10, 2022 has been entered. 
Claims 1-20 are pending in this application. 

Terminal Disclaimer
The terminal disclaimer filed on March 10, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,944,508 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Kim et al. (U.S. Patent Application Publication No. 2019/0229751 A1) discloses: An apparatus comprising:
one or more processors;
a non-transitory memory coupled to the one or more processors, wherein the non-transitory memory stores a program to be executed by the one or more processors, the program including instructions for:
saving a[n ] encoded bit segment in a circular buffer, the [] encoded bit segment being obtained by encoding a code block based on a low-density parity-check (LDPC) parity check matrix
(“[A] UE of a wireless communication system compris[ing] a transceiver for transmitting a signal; and a processor for controlling the transceiver, wherein the processor selects a first lifting value from a plurality of lifting values, generates a parity check matrix by using the first lifting value, generates codewords which include an information block and a parity block subsequent to the information block by encoding information bit sequence using the parity check matrix, inputs the codewords to a circular buffer having a plurality of redundancy versions, and transmits at least a part of the codewords by sequentially outputting at least a part of the codewords corresponding to a target code rate or a length of a target code block from the circular buffer, and the first lifting value may be a minimum lifting value among the plurality of lifting values such that a length of the information block of the codewords becomes a length of the target code block or more.” See Kim ¶ 17.
Claim 21: “An Apparatus transmitting a Hybrid Automatic Repeat Request-Acknowledge (HARQ-ACK) signal to a Base Station (BS) based on quasi-cyclic Low Density Parity Check (LDPC) in a wireless communication system, the apparatus comprising:
a memory; and
at least one processor coupled to the memory and configured to:
receive, from the BS, first information related to a target code rate for a transmission unit of an information block, second information related to a lifting value for encoding of the information block and third information related to a length of the information block;
receive, from the BS, an encoded information block transmitted based on the transmission unit;
decode the encoded information block based on the first information, the second information and the third information; and

wherein the lifting value is based on a length of the encoded information and the target code rate.”
The Examiner finds the apparatus transmitting a Hybrid Automatic Repeat Request-Acknowledge (HARQ-ACK) signal to a Base Station (BS) based on quasi-cyclic Low Density Parity Check (LDPC) in a wireless communication system, the apparatus comprising: a memory; and at least one processor coupled to the memory and configured to: generate the codewords which include an information block and a parity block subsequent to the information block by encoding information bit sequence using the parity check matrix, inputs the codewords to a circular buffer having a plurality of redundancy versions, and transmits at least a part of the codewords by sequentially outputting at least a part of the codewords corresponding to a target code rate as disclosed in Kim teaches the claimed “apparatus comprising: one or more processors; a non-transitory memory coupled to the one or more processors, wherein the non-transitory memory stores a program to be executed by the one or more processors, the program including instructions for: saving a[n ] encoded bit segment in a circular buffer, the [] encoded bit segment being obtained by encoding a code block based on a low-density parity-check (LDPC) parity check matrix”.
Ye et al. (U.S. Patent Application Publication No. 2019/0207710 A1) discloses a “method for transmitting data using one or more LDPC codes may comprise selecting a base graph and a lifting size. The base graph may be lifted based on the lifting size and a sequence of bits may be encoded based on the lifted graph. The method may comprise writing the sequence of encoded bits into a circular buffer and transmitting a first portion of the sequence of encoded bits. The first portion may be selected based on a first redundancy version. A second portion of the sequence of encoded bits may also be transmitted. The second portion may be selected See Ye ¶ 21. 
However, the Examiner finds Kim and Ye do not teach or suggest the claimed “program to be executed by the one or more processors, the program including instructions for: saving a third encoded bit segment in a circular buffer, the third encoded bit segment being obtained by encoding a code block based on a low-density parity-check (LDPC) parity check matrix, wherein the third encoded bit segment does not comprise a first to-be-punctured bit segment, the LDPC parity check matrix comprises a puncture column, and the first to-be-punctured bit segment comprises information bits associated with the puncture column; determining a first encoded bit segment having a length of NCB from the third encoded bit segment, NCB being associated with a size of the circular buffer and an information processing capability of a communications device; and obtaining a second encoded bit segment from the first encoded bit segment.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding claim 8, the Examiner finds Kim and Ye do not teach or suggest the claimed “method applied to an apparatus in a communications system, the method comprising: saving, by the apparatus, a third encoded bit segment in a circular buffer, the third encoded bit segment being obtained by encoding a code block based on a low-density parity- check (LDPC) parity check matrix, wherein the third encoded bit segment does not comprise a first to-be-punctured bit segment, and wherein the LDPC parity check matrix comprises a puncture column, and the first to-be-punctured bit segment comprises information bits associated with the puncture column; determining, by the apparatus, a first encoded bit segment having a length of NCB from the third encoded bit segment, NCB being associated with a size of the circular buffer and an information processing capability of a communications device; and obtaining, by the apparatus, a second encoded bit segment from the first encoded bit segment.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 8 as allowable over the prior art.  

Regarding claim 15, the Examiner finds Kim and Ye do not teach or suggest the claimed “method comprising: saving, by a first communications device, a third encoded bit segment in a circular buffer of the first communications device, the third encoded bit segment being obtained by encoding a code block based on a low-density parity-check (LDPC) parity check matrix, wherein the third encoded bit segment does not comprise a first to-be-punctured bit segment, the LDPC parity check matrix comprises a puncture column, and the firstPage 5 of 10March 10, 2022Attorney Docket No. HW752165 to-be-punctured bit segment comprises information bits associated with the puncture column; determining, by the first communications device, a first encoded bit segment having a length of NCB from the third encoded bit segment, NCB being determined based on a size of the circular buffer of the first communications device and an information processing capability of a second communications device; obtaining, by the first communications device, a second encoded bit segment from the first encoded bit segment; performing, by the first communications device, interleaving on the second encoded bit segment to obtain an interleaved encoded bit segment; performing, by the first communications device, modulation on the interleaved encoded bit segment to obtain modulation symbols; sending, by the first communications device to the second communications device, the modulation symbols; receiving, by the second communications device, the modulation symbols.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 15 as allowable over the prior art.  
	Claims 2-7, 9-14 and 16-20 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE VALLECILLO/Primary Examiner, Art Unit 2112